Citation Nr: 1616601	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  06-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a liver disability, including cirrhosis of the liver and liver cancer, to include as due to radiation exposure.

2.  Entitlement to service connection for a back disability (claimed as deteriorating bones), to include as due to radiation exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter, V.R.
ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1954 to June 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In September 2007, the Board denied service connection for a back disability secondary to cirrhosis of the liver, and remanded these claims for further action.  The Veteran passed away in June 2009, during the pendency of the appeal.  His wife has been substituted as the appellant.  

The Veteran testified during a Board videoconference hearing in July 2007 before a Veterans Law Judge (VLJ).  In December 2015 the appellant and her daughter testified during another Board videoconference hearing before another VLJ.  Transcripts for both hearings were prepared and added to the record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  The appellant was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  At the December 2015 hearing, however, the appellant waived her right to an additional hearing before a third VLJ with respect to these claims.  Accordingly, the Board is proceeding with appellate review of the claims.


FINDINGS OF FACT

1.  A liver disability was not clinically evident during the Veteran's active duty service or for many years thereafter, and the most probative evidence indicates that his post-service liver disability is not causally related to his active duty service or any incident thereof, including exposure to ionizing radiation.  

2.  A back disability was not clinically evident during the Veteran's active duty service or for many years thereafter, and the most probative evidence indicates that his post-service back disability is not causally related to his active duty service or any incident thereof, including exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for a liver disability, including cirrhosis of the liver and liver cancer, to include as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).  

2.  The criteria for a back disability (claimed as deteriorating bones), to include as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 2005 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, in July 2007 a VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his liver and his back.  In July 2015 another VLJ asked the appellant and her daughter questions pertaining to the Veteran's exposure to radiation and his back pain.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran and appellant, through their testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claims.  In addition, both the Veteran and the appellant were assisted at the hearings by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the appellant, and nobody suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds, consistent with Bryant, both VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The appellant should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  The Veteran's service treatment records are on file, as are all relevant, available post-service clinical records which the Veteran and appellant had specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

The RO has also conducted appropriate evidentiary development in accordance with 38 C.F.R. § 3.311, including obtaining a dose estimate from the service department and a medical opinion from VA's Director of Radiation and Physical Exposures regarding the Veteran's liver and back disabilities.  See also 38 C.F.R. § 3.159(c)(4).  After reviewing the record, the Board finds that the opinion is adequate.  It is thorough, predicated on a review of all available evidence, and contains a detailed rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to obtain a VA examination or opinion has been met with respect to the claim of service connection for a liver disability and a back disability.  38 C.F.R. § 3.159(c)(4).  Moreover, as the necessary development has been completed, the Board finds that the Appeals Management Center substantially complied with the September 2007 remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

Although the Veteran was not afforded a VA medical examination in connection with his claims of service connection for a liver disability and a back disability, the Board finds that an examination was not necessary.  A VA medical opinion was obtained from the Director of Radiation and Physical Exposures.  Under the VCAA, an examination is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that a Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The Veteran's private physician, Dr. Holmes indicated in July 2007 that the Veteran had degenerative bone disease which might have been related to radiation exposure while serving in the Marine Corps.  Further, the Veteran's private physician Dr. Fleckenstein indicated in August 2007 that the Veteran's cirrhosis of the liver was labeled as cryptogenic, as there was no definite etiology that had been previously diagnosed.  The Board finds that these private opinions, along with the opinion from VA's Director of Radiation and Physical Exposures are sufficient to address the service connection claims and that an additional examination and opinion was not necessary.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Service Connection

The Veteran contended that he was exposed to radiation while he was at Camp Desert Rock in Nevada, and that this radiation caused his liver disability and back disability.  He testified at the July 2007 Board hearing that his doctors did not know the cause of his impairments.  The appellant testified at the December 2015 Board hearing that she believed that the Veteran was exposed to more radiation than was determined.  She also testified that the Veteran had back and leg problems, but that she did not know when they began.  

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in two additional ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, for Veterans who participated in a "radiation risk activity," including onsite participation in a test involving the atmospheric detonation of a nuclear device, there are certain diseases which are presumptively service-connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The enumerated diseases are:  leukemia (other than chronic lymphocytic leukemia); cancer of the thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile ducts, gall bladder, salivary gland, urinary tract (including the kidneys, renal pelves, ureters, urinary bladder, and urethra), bone, brain, colon, lung, or ovary; multiple myeloma; lymphomas (except Hodgkin's disease); primary liver cancer (except if cirrhosis or hepatitis B is indicated); and bronchiolo-alveolar carcinoma (emphasis added). 

Second, service connection can be established with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; any cancer; posterior subcapsular cataracts; non-malignant thyroid nodular disease; parathyroid adenoma; tumors of the brain and central nervous system; and lymphomas other than Hodgkin's disease.  

Under section §3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.

In pertinent part, section 3.311(b)(1) provides that upon initial review of a claim, when it is determined that (i) a Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (ii) such Veteran subsequently developed a radiogenic disease; and (iii) such disease first became manifest within the applicable specified period, before its adjudication, the claim will be referred to the Under Secretary for Benefits for consideration as to whether sound scientific and medical evidence, including an advisory medical opinion from the Under Secretary for Health if necessary, indicates that the claimed disease resulted from exposure to radiation in service.  The Board notes that neither of the Veteran's disabilities is a radiogenic disease as defined by the regulation.  See 38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2).  However,  38 C.F.R. § 3.311(b)(4) provides that if a claim based on alleged radiation exposure is for a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  

As it pertains to the first method of proving service connection for Veterans who participated in a "radiation risk activity," the Board notes that this method is only available to Veterans with the enumerated diseases listed under 38 C.F.R. § 3.309 (d).  The Board notes that the Veteran was diagnosed with liver cancer during the pendency of the appeal, which is one of the enumerated disease entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  However, the Veteran's liver disability was described as cirrhosis of the liver, which is the exception to the enumerated diseases.   There was an indication that the Veteran was using alcohol regularly until November 1999, and he was diagnosed with alcoholic hepatitis in March 2001.  In August 2003 the Veteran's private physician indicated that based on the laboratory results, alcohol was the primary culprit of the Veteran's liver disease.  Since there was an alternate etiology for the Veteran's liver disability and because the Veteran was diagnosed with cirrhosis of the liver, his disability does not fall into the category of enumerated diseases for presumptive service connection.  As it pertains to the Veteran's back disability, there is no spinal impairment that falls under an enumerated disease in 38 C.F.R. § 3.309(d).  Therefore, the Veteran's condition does not meet these requirements and it is not necessary to determine if he participated in a "radiation risk activity."  

The second method of proving service connection can be established with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  As noted, neither of the Veteran's disabilities are determined to be radiogenic diseases, but under 38 C.F.R. § 3.311(b)(4) VA shall consider the claim if the claimant has cited or submitted competent scientific medical evidence that the claimed condition is a radiogenic disease.  In support of his claim, the Veteran submitted detailed statements regarding his participation in atmospheric nuclear testing during his period of active duty.  He also submitted multiple reports, fact sheets, and other materials regarding the atmospheric nuclear test programs, as well as correspondence documenting his participation in the Nuclear Test Personnel Review Program.  

In light of the Veteran's allegations and the evidence of record and pursuant to the September 2007 remand directives, the RO contacted the service department and requested information regarding the size and nature of the Veteran's reported in-service radiation exposure, in accordance with special development procedures set forth at 38 C.F.R. § 3.311.

In a February 2015 letter, the Defense Threat Reduction Agency (DTRA) confirmed that the Veteran had participated in the atmospheric nuclear weapons test Operation TEAPOT at the Nevada Test Site in 1955.  After considering the available record, specifically including the Veteran's detailed description of his in-service activities as well as operational records and reports, the DTRA provided a radiation dose estimate for the Veteran in accordance with 38 C.F.R. § 3.311.  Specifically, the DTRA estimated that the Veteran had been exposed to a total external gamma dose of 1.7 rem and an external neutron dose of .03 rem.  The estimated internal committed dose to the liver (alpha) was 0.018 rem and the internal committed dose to the liver (beta + gamma) was .003 rem.  DTRA explained that in order to give veterans the benefit of the doubt, the worst case upper bounds were used and dose estimates were based on worst-case parameters and assumptions intended to adequately encompass any activities performed by a veteran.

The following month, in accordance with 38 C.F.R. § 3.311, the RO requested an opinion as to whether there was any relationship between the Veteran's in-service radiation exposure and his liver and back disabilities.  In a June 2015 memorandum, VA's Director of Radiation and Physical Exposures responded that using the February 2015 DTRA dose estimate, and after considering the results of multiple medical studies on the causal effect of radiation on the liver, it was unlikely that the Veteran's liver and back disabilities could be attributed to radiation during service.  

In a June 2015 letter, VA's Director of Compensation Service indicated that after reviewing the record in its entirety, including the opinion from VA's Director of Radiation and Physical Exposures and the available medical literature, he had concluded that there is no reasonable possibility that the Veteran's cirrhosis of the liver and degenerative bone disease were the result of exposure to ionizing radiation during service.  Based on these findings, the Board finds that the Veteran's condition could not be service-connected based on this method.

The Veteran and appellant contended that the Veteran's disabilities are a result of radiation exposure; however, a layperson without medical training is not qualified to render a scientific diagnosis or medical opinion concerning the etiology of his liver disability and spinal disability.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran or appellant had or have the requisite training or credentials needed to render a competent opinion as to the medical causation of the Veteran's liver and back disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran and appellant's lay opinions do not constitute competent medical evidence and lack probative value.

The Veteran submitted articles on the effect of radiation to service-connected disabilities, including liver disabilities.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  The articles submitted by the Veteran fall into this general category.  Although the articles discuss the effect of radiation on various disabilities, they do not pertain specifically to the Veteran, and the articles are not combined with any opinion of a medical professional pertaining to the Veteran.  Therefore, this evidence is not probative with regard to the issue on appeal.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for this method, and that the weight of the evidence is against a finding that either disability is radiogenic.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and this method of service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).

The last method for proving service connection is establishing direct service connection under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory provisions concerning radiation exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As it pertains to a current disability, the Veteran carried the diagnoses of cirrhosis of the liver beginning in 2003, and the Veteran was also diagnosed with Laennec cirrhosis.  In August 2007 the Veteran's private physician labeled his cirrhosis as cryptogenic.  The Veteran was also diagnosed with severe lumbar stenosis in July 2007.  Therefore, the Board finds that the Veteran had current disabilities of the liver and back for the purposes of establishing direct service connection during the pendency of the appeal.

As it pertains to an in-service event or injury, the Veteran's service treatment records are negative for pertinent complaints or abnormalities, including stomach or back pain, or other abnormalities pertaining to the liver such as weight loss, fatigue, or nausea.  In his physical examinations the Veteran's spine and liver functioning were determined to be normal.  Laboratory testing was also normal.  There was no indication that the Veteran developed symptoms of either disability within one year of service, and there is no evidence that either disability manifested to a degree that would warrant a compensable evaluation within one year of discharge from service.  

The Board notes that the Veteran had consistent treatment for his liver and spinal condition with several private treatment providers, and that he also received VA treatment during the pendency of the appeal.  However, there is no indication that these disabilities began in service or immediately after discharge.  Neither the Veteran nor the appellant has asserted or given any suggestion that these impairments began during service or immediately thereafter.  The Veteran testified at the hearing in July 2007 that he did not have records from any physician indicating that his deteriorating bones and back condition were a result of his exposure to radiation and he did not indicate that he sought treatment or had symptoms of liver dysfunction or back pain during service or immediately thereafter.  In the hearing in December 2015 neither the appellant nor her daughter was able to testify as to when the Veteran's liver and spinal disabilities began.  Overall, there is no testimonial evidence or medical evidence of an in-service event or injury, and there is no other indication that these disabilities began during service or immediately thereafter.  As such, the Board finds that the Veteran and appellant did not established direct service connection for either of the disabilities.  

Service connection is not otherwise warranted for the Veteran's liver disability and back disability on a direct or presumptive basis.  There is no evidence of either disability in the service treatment records and neither the Veteran nor the appellant argued that the Veteran's conditions manifested in service.  Rather, the treatment records show that these disabilities manifested in the early 2000's, which is several decades after the Veteran's separation from service in 1956.  Thus, service connection is not warranted based on chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for either disability manifesting within one year of service.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  There is no other relevant disease, injury, or event in service to which the Veteran's disabilities may be related, and neither the Veteran nor the appellant advanced any further arguments in this regard.  Accordingly, the service incurrence element is not met, and thus service connection under 38 C.F.R. § 3.303(a) is not established.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against grants of service connection for a liver disability, including cirrhosis of the liver and liver cancer, to include as due to radiation exposure, or for a back disability (claimed as deteriorating bones), to include as due to radiation exposure.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

ORDER

Entitlement to service connection for a liver disability, including cirrhosis of the liver and liver cancer, to include as due to radiation exposure, is denied.

Entitlement to service connection for a back disability (claimed as deteriorating bones), to include as due to radiation exposure, is denied.   



			
     ROBERT C. SCHARNBERGER		     JACQUELINE E. MONROE
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
	K.A. BANFIELD
	Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


